Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-10 and 17-20 directed to Species B and Species C, non-elected without traverse.  Accordingly, claims 7-10 and 17-20 have been cancelled.

Reasons for Allowance
Claims 1-4 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendment filed 22 March 2022 overcomes the prior art of record and distinguishes the claimed invention from that which is shown in the prior art.  Specifically, the prior art fails to show a ventilation module with a flap hingedly secured along an inner edge and extending across an opening, the outer edge of the flap spaced apart from the inner edge and further having a plurality of fingers projecting at from the flap at spaced apart locations along the outer edge, and abutting one of a plurality of standoff projections; at least as described in concert with the remaining structural and functional relationships of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762      

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762